Opinion by
Mr. Justice Brown,
On May 26, 1879, Ann K. Benson executed the mortgage in suit. It was given to her son, John W. Benson, to secure to him the payment of $1,000 “within five years from the 1st day of May, 1879, with interest thereon from that day, payable annually.” The mortgagor died January 11, 1883, leaving a will, in which she appointed her said son executor and devised the mortgaged premises to him for life. On August 29, 1883, by a decree of the court of common pleas No. 1 of the county of Allegheny, he was restrained from disposing of or intermeddling with his own estate or that of his deceased mother, and subsequently, on October 25 of the same year, was adjudged by that court an habitual drunkard, and Wil*314liam A. Herron was appointed his committee. On August 22, 1885, Benson was removed as executor of his mother’s estate and Thomas H. Chapman appointed administrator d. b. n. c. t. a. in his place. Upon the death of William A. Herron his son, John W. Herron, was appointed committee of Benson and continued to act as such until the latter’s death, which occurred May 27, 1904. This sci. fa. was issued January 25, 1906, more than twenty-six years after the mortgage had been given and more than twenty-one years after the expiration of the time when the debt secured by it was demandable, and it was issued only when the appellant was compelled to issue it by the present owner of the mortgaged premises in a proceeding instituted by him under the Act of May 8, 1895, P. L. 44.
The presumption of payment of a debt secured by a specialty runs from the time the debt is demandable, and, with nothing appearing on the face of the instrument showing that during the twenty years following its maturity the debtor had paid anything on account or done anything in acknowledgment of the continuing existence of the debt, it is presumed to have been paid after the twenty years have passed by. This presumption, in the nature of a receipt written by the hand of time, may, however, be overcome by affirmative proof that the debt, as a matter of fact, has not been paid, and when the presumption is overcome the liability of the debtor continues. In this respect presumption of payment differs from the statute of limitations. The latter is an absolute bar to an action on a simple contract, even if the debt remains unpaid, and that bar is removed only by a new promise to pay or by an acknowledgment of the debt consistent with a promise to pay: Reed v. Reed, 46 Pa. 239. But, while the presumption of payment after the lapse of twenty years may be rebutted, the evidence to rebut it must be satisfactory and convincing, and this is especially so when the suit is not brought until after the debtor’s death: Gregory v. Com., 121 Pa. 611. Whether certain facts relied upon to rebut the presumption are true is a question of fact for the jury, but whether if true, they are sufficient to rebut is for the court: Beale’s Exrs. v. Kirk’s Admr., 84 Pa. 415; Peter’s App., 106 Pa. 340; Porter v. Nelson, 121 *315Pa. 628. With this rule before it, the court below would have erred in entering judgment for the plaintiff on the verdict.
Even if the testimony was sufficient to show that there had been no payment of the mortgage between August 29, 1883, the date of the order restraining Benson from disposing of or intermeddling with his own estate or that of his mother, and January 25, 1906, the day on which the sci. fa. was issued, more was required of the appellant, and the learned court properly so held. While the debt secured by the mortgage was not due and demandable until May 1, 1884, there was a provision in the instrument which gave to the mortgagor the privilege of paying the debt at any time within five years from May 1, 1879. She lived for nearly four years after that date, and, after nearly twenty-six years had expired before any effort was made to collect the mortgage, and then made by compulsion at the instance of the landowner, it is to be presumed that she exercised the privilege to pay before the maturity of the mortgage. This presumption is greatly, if not conclusively, strengthened by two undisputed facts in the case. In the account filed by her administrator no credit is taken for the payment of this obligation, and it is not even mentioned. Neither the mortgage nor the accompanying bond appeared among the effects of John W. Benson turned over to Ms committee nearly a year after his mother’s death. The representative of the first estate did not regard it as a liability, and the committee of the son did not consider it an asset. Still more significant is the fact that on the trial neither the bond nor mortgage was produced by the appellant. As there was no evidence to show that during the three years and eight months intervening between the date of the mortgage and the death of Mrs. Benson she had not paid it in the exercise of her privilege to do so, the presumption is that she had paid it, and the plaintiff is, therefore, not entitled to recover.
Judgment affirmed.